     Case 1:21-cv-00075-HSO-JCG Document 13 Filed 08/11/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

JUSTIN MATTHEW GUYNN                                                 PLAINTIFF

v.                                              CIVIL NO. 1:21-cv-75-HSO-JCG

JACKSON COUNTY ADC, et al.                                        DEFENDANTS

                              FINAL JUDGMENT

      In accordance with the Court’s Order entered this date and incorporated

herein by reference,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, this civil action

is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 11th day of August, 2021.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE
